                               UNITED STATES DISTRICT COURT
                                                         for the
                                                 Western District of Texas
                                                     Austin Division

                United States of America                      )
                           v.                                 )
                                                              )     Case No. 1:19-cr-00130-LY-14
              Gerardo Cruz-Jaramillo (14)                     )
                        Defendant                             )

                                ORDER OF DETENTION PENDING TRIAL
                                            Part I - Eligibility for Detention
     Upon Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), the Court held a detention hearing and
found that detention is warranted. This order sets forth the Court’s findings of fact and conclusions of law, as required by
18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.


                        Part II - Findings of Fact and Law as to Presumptions under § 3142(e)
  X A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
    rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
    defendant as required and the safety of the community because there is probable cause to believe that the defendant
    committed one or more of the following offenses:
        X (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
           Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
           (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
           (2) an offense under 18 U.S.C. §§ 924(c).

       B. Conclusions Regarding Applicability of Any Presumption Established Above
      The presumption shifts to the defendant only the burden of producing rebutting evidence, not the burden of
persuasion. United States v. Hare, 873 F.2d 796 (5th Cir. 1989). Even assuming the defendant has produced adequate
rebutting evidence, the presumption remains a factor to be considered by the Court and “may be weighed in the
evidentiary balance.” Id. at 799.

                            Part III - Analysis and Statement of the Reasons for Detention

       After considering the factors set forth in 18 U.S.C. § 3142(g), the pretrial services report, and the evidence and
arguments of counsel presented at the detention hearing, the Court concludes that the defendant must be detained pending
trial because the Government has proven:

     By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
     the safety of the community.

  X By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
    the defendant’s appearance as required.




                                                                                                                   Page 1 of 2
        In addition to any findings made on the record at the hearing, the reasons for detention include the following:

             Weight of evidence against the defendant is strong
             Subject to lengthy period of incarceration if convicted
             Prior criminal history
             Participation in criminal activity while on probation, parole, or supervision
             History of violence or use of weapons
             History of alcohol or substance abuse
             Lack of stable employment
             Lack of stable residence
             Lack of financially responsible sureties
         X   Lack of significant community or family ties to this district
         X   Significant family or other ties outside the United States
         X
             Lack of legal status in the United States
             Subject to removal or deportation after serving any period of incarceration
             Prior failure to appear in court as ordered
             Prior attempts to evade law enforcement
             Use of alias(es) or false documents
         X   Background information unknown or unverified
             Prior violations of probation, parole, or supervised release


                                            Other Reasons or Further Explanation:

        My decision is based on the identified factors and the nature of the offense. The most compelling justification for

the continued detention of the defendant is the risk of nonappearance, based on Mr. Cruz-Jaramillo’s lack of ties to family

in the Austin, Texas area. Mr. Cruz-Jaramillo has no contact with his family in Austin and his three-year-old son lives in

Mexico, where Mr. Cruz-Jaramillo travels to visit him. Also, the information provided by Mr. Cruz-Jaramillo was

unverified at the time of his detention hearing.


                                           Part IV - Directions Regarding Detention
      The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government,
the person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.


Date:            September 30, 2019

                                                                            United States Magistrate Judge




                                                                                                                      Page 2 of 2
